471 U.S. 146 (1985)
OKLAHOMA
v.
CASTLEBERRY ET AL.
No. 83-2126.
Supreme Court of United States.
Argued March 20, 1985
Decided April 1, 1985
CERTIORARI TO THE COURT OF CRIMINAL APPEALS OF OKLAHOMA
David W. Lee, Assistant Attorney General of Oklahoma, argued the cause for petitioner. With him on the briefs were Michael C. Turpen, Attorney General, and Hugh A. Manning, Assistant Attorney General.
Charles Foster Cox argued the cause and filed a brief for respondents.[*]
PER CURIAM.
The judgment is affirmed by an equally divided Court.
JUSTICE POWELL took no part in the decision of this case.
NOTES
[*]  Briefs of amici curiae urging reversal were filed for the State of California by John K. Van de Kamp, Attorney General, Robert R. Granucci, Assistant Attorney General, and Clifford K. Thompson, Jr., and Ronald E. Niver, Deputy Attorneys General; and for Americans for Effective Law Enforcement, Inc., et al. by Fred E. Inbau, Wayne W. Schmidt, James P. Manak, David Crump, and Daniel B. Hales.